DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
 Response to Amendment
The amendment filed on 08/03/2022 has been entered. Claim(s) 1-9, 11-27 is/are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9, 11-14, 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 5, claim 1 requires a step of “heating the interface layer with an energy beam to join the interface layer to the substrate” before contemporaneously fusing the second metal to the interface and joining the interface layer to the substrate while claim 5 requires a step of pre-welding prior to supplying the second metal. It is therefore unclear if (1) the pre-welding step of claim 5 is intended to further limit the heating of the interface layer step of claim 1, or if it is a separate step; (2) if the pre-welding and the first recited heating steps are separate, is the first recited heating of the interface layer in Claim 1 required to be before the contemporaneous joining step; or is the contemporaneous heating step further limiting the step of heating the interface layer in which case claim only requires one joining step of the interface layer to the substrate. 
Claims 2-4, 6-9, 11-14 are rejected as indefinite from their dependency on claim 1. 
Regarding Claim 19 and 22, claim 19 requires a step of “heating the niobium layer with an energy beam to join the niobium layer to the substrate” before contemporaneously fusing the second metal to the interface and joining the interface layer to the substrate while claim 22 requires a step of pre-welding prior to supplying the second metal. It is therefore unclear if (1) the pre-welding step of claim 22 is intended to further limit the heating of the interface layer step of claim 1, or if it is a separate step; (2) if the pre-welding and the first recited heating steps are separate, is the first recited heating of the interface layer in Claim 1 required to be before the contemporaneous joining step; or is the contemporaneous heating step further limiting the step of heating the interface layer in which case claim only requires one joining step of the interface layer to the substrate. 
Claims 20-21, 23-27 are rejected as indefinite from their dependency on claim 19. 
For the purpose of further examination, both interpretations that the contemporaneous heating step further describes the first mentioned heating step; and that both steps are separate will be considered. 


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-7, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US20040182835A1).
Regarding Claim 1, 3-4, 6-7 and 13, Hall teaches a process for manufacturing an article of conjoined first and second metals of titanium (or titanium-based alloys) to ferrous metals such as stainless steel (abstract); 
One metal article in the form of a wire is joined to another at an interface with the use of a thin nickel foil where a an initial butt weld formed a joint and  laser delivered energy to a locus of the joint under argon atmosphere to form a final joined article [0045] thereby contemporaneously joining via laser the second metal to the interface and the interface to the first metal (substrate); the Nickel foil interface layer is capable of forming an alloy with the first and second metals. 
The weld heat affected zone around the joint is considered to cause dissolution of a portion if the interface layer into the fused form of the second metal and the dissolution into the substrate of a portion of the interface layer. 
Argon shielding of [0045] is considered include an environment of flowing argon. 

Claim(s) 1-5, 7, 11-12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (KR101981625B1).
Regarding Claims 1-5, 7, 11-12 , Park teaches a process for additive manufacture of an article including Park teaches a method of additive manufacturing, and teaches that in joining a Ti-based substrate to stainless steel powder, an interface layer of vanadium can be used [0016], where said interface layer can be pre-welded onto the substrate by diffusion bonding in the form of a thin, second layer of vanadium in the form of a thin plate(considered to be a foil) or powder [0008] which is seated by diffusion bonding [0009] which can be achieved by either laser cladding (fusing with an energy beam to the substrate) [0009] the interface layer to the first layer (substrate)) wherein the foil has a thickness of 420 microns or 0.0165 inches [0011, 0036]; this is done for the purpose of preventing deterioration of joint strength after strength relief heat treatment [0058] and to ensure the intermediate layer has excellent bonding strength as Ti alloys (including Ti-6Al-4V [0054]) and Steel alloys are technically difficult to weld together [0007]. The stainless steel is added by laser using directed energy deposition which welds the steel to the upper surface of the second layer [0011-0012] this welding area is considered to contemporaneously fuse the interface to both the first and second metals. The weld heat affected zone around the joint is considered to cause dissolution of a portion of the interface layer into the fused form of the second metal and the dissolution into the substrate of a portion of the interface layer. 
Regarding Claim 14, Park further teaches an additional stress relief heat treatment/annealing step which Park teaches prevents a decrease in bonding strength [0020]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 19-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Reichardt et al. ("Development and characterization of Ti-6Al-4V to 304L stainless steel gradient components fabricated with laser deposition additive manufacturing." Materials & Design 104 (2016): 404-413.). 
Regarding Claims 19-24, 26, Park teaches vanadiuim can be used as the interface but does not teach Niobium can be used. However, Reichardt teaches a process for additive manufacture of an article including conjoined first and second metals, the first metal including one of steel and titanium and the second metal including another of the steel and the titanium (abstract), the process comprising: arranging an interface layer of a third metal (Vanadium or Niobium) on a substrate of the first metal (Ti-6Al-4V), wherein the third metal is capable of forming an alloy with the first metal and capable of forming an alloy with the second metal; supplying a consumable form of the second metal (304L SS) to a locus of the interface layer; and heating the locus of the interface layer in an non-reactive environment by laser (See Lines 2-20 of Section 2.1 on page 405), wherein the heating fuses the consumable form of the second metal to render a fused form of the second metal and joins the fused form of the second metal to the interface layer (See Figure 2).  Therefore, one of ordinary skill in the art would have been motivated to replace V as the interface foil composition in Park with Nb as a simple substitution of one known Ti-Steel interface metal for another to predictable join Ti alloy to steel. 


Claim 6 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Li et al. (US2018/0161931A1)).
Regarding Claim 6 and 27, Park teaches a carrier gas can be introduced during additive manufacturing, Park does not explicitly state flowing Ar gas can be used. However, Li teaches a method of joining a second alloy material and teaches an Ar shielding gas can be used specifically to deliver the metal powder and shield the melt pool [0043]. Therefore, one of ordinary skill in the art would have been motivated to use Ar specifically as the inert carrier gas of Park for the purpose of shielding the powder from contamination or oxygen. 

Claim(s) 2, 11-12, 19-25, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Reichardt et al. 
Regarding Claims 2, 11, 19-24, 26, Hall teaches nickel can be used as the interface but does not teach Niobium can be used. However, Reichardt teaches a process for additive manufacture of an article including conjoined first and second metals, the first metal including one of steel and titanium and the second metal including another of the steel and the titanium (abstract), the process comprising: arranging an interface layer of a third metal (Vanadium or Niobium) on a substrate of the first metal (Ti-6Al-4V), wherein the third metal is capable of forming an alloy with the first metal and capable of forming an alloy with the second metal; supplying a consumable form of the second metal (304L SS) to a locus of the interface layer; and heating the locus of the interface layer in an non-reactive environment by laser (See Lines 2-20 of Section 2.1 on page 405), wherein the heating fuses the consumable form of the second metal to render a fused form of the second metal and joins the fused form of the second metal to the interface layer (See Figure 2).  Therefore, one of ordinary skill in the art would have been motivated to replace Ni as the interface foil composition in Hall with Nb as a simple substitution of one known Ti-Steel interface metal for another to predictable join Ti alloy to steel. 
Further, one of ordinary skill in the art would have been motivated to join a (Ti-6Al-4V) alloy specifically as the Ti alloy of Hall for the purpose achieving the predictable result of forming a dissimilar weld between Ti alloy to steel. 
Regarding Claims 12 and 24, Hall does not teach the second material can be added in the form of particulate or powder; However, Reichardt teaches that the second metal can be added in the form of powder to the interface layer to form an additively manufactured or three-dimensional structure (abstract). Therefore, one of ordinary skill in the art would have been motivated to modify the welding method of Hall to join Ti based substrate to a powdered layer of steel via laser welding or sintering for the purpose of forming a three-dimensional dissimilar metal joint so as to form bimetallic near net shape structures of complex shapes that would be difficult to form by machining. 

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Park et al. 
Regarding Claims 5 and 14, Hall teaches pre-welding of the two metals with an interface by butt welding, bit does not teach pre-welding of the interface to the substrate specifically before joining the two metals. However, Park teaches a process joining a Ti-based substrate to stainless steel powder, an interface layer of vanadium can be used [0016], where said interface layer can be pre-welded onto the substrate by diffusion bonding in the form of a thin, second layer of vanadium in the form of a thin plate(considered to be a foil) or powder [0008] which is seated by diffusion bonding [0009] which can be achieved by either laser cladding (fusing with an energy beam to the substrate) [0009] the interface layer to the first layer (substrate)) wherein the foil has a thickness of 420 microns or 0.0165 inches [0011, 0036]; this is done for the purpose of preventing deterioration of joint strength after strength relief heat treatment [0058] and to ensure the intermediate layer has excellent bonding strength as Ti alloys (including Ti-6Al-4V [0054]) and Steel alloys are technically difficult to weld together [0007]. Therefore, one of ordinary skill in the art would have been motivated to modify the joining method of Hall by first pre-welding the interface layer to the substrate before joining the two metals for the purpose of preventing deterioration of joint strength after strength relief heat treatment and to improve bonding of dissimilar metals of Ti alloy and steel as well as to perform strength relief heat treatment for the purpose of removing residual stress caused by welding. 

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Reichardt et al. as applied to claim 19 above, in further view of Park et al. 
Regarding Claim 22, Hall teaches pre-welding of the two metals with an interface by butt welding, bit does not teach pre-welding of the interface to the substrate specifically before joining the two metals. However, Park teaches a process joining a Ti-based substrate to stainless steel powder, an interface layer of vanadium can be used [0016], where said interface layer can be pre-welded onto the substrate by diffusion bonding in the form of a thin, second layer of vanadium in the form of a thin plate(considered to be a foil) or powder [0008] which is seated by diffusion bonding [0009] which can be achieved by either laser cladding (fusing with an energy beam to the substrate) [0009] the interface layer to the first layer (substrate)) wherein the foil has a thickness of 420 microns or 0.0165 inches [0011, 0036]; this is done for the purpose of preventing deterioration of joint strength after strength relief heat treatment [0058] and to ensure the intermediate layer has excellent bonding strength as Ti alloys (including Ti-6Al-4V [0054]) and Steel alloys are technically difficult to weld together [0007]. Therefore, one of ordinary skill in the art would have been motivated to modify the joining method of Hall by first pre-welding the interface layer to the substrate before joining the two metals for the purpose of preventing deterioration of joint strength after strength relief heat treatment and to improve bonding of dissimilar metals of Ti alloy and steel. 



Claims 9, 13, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  in view of Nelson et al. (US2018/0272460A1)).
Regarding Claim 9, Park teaches a laser can be used for heating but does not teach heating the locus of the interface layer comprises heating with an electron beam. However, Nelson teaches a method of additive manufacturing and teaches electron beam melting can be used instead of laser melting or laser melt deposition [0004] for the purpose of preventing cracking during melt pool solidification [005-0008]. Therefore, one of ordinary skill in the art would have been motivated to use electron beam melting in the process of Park for the purpose of preventing cracking during solidification.  
Regarding Claim 13 and 25, Nelson teaches the material delivery can be performed in the form of metal wire at a controlled feed rate [0048]. Therefore, one of ordinary skill in the art would have been motivated to deposit the metal material of Park in a controlled manner for the purpose of achieving the predictable result of selectively depositing a material at select locations for additively manufacturing an article. 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Nelson et al.  
Regarding Claim 9, Hall teaches a laser can be used for heating but does not teach heating the locus of the interface layer comprises heating with an electron beam. However, Nelson teaches a method of additive manufacturing and teaches electron beam melting can be used instead of laser melting or laser melt deposition [0004] for the purpose of preventing cracking during melt pool solidification [005-0008]. Therefore, one of ordinary skill in the art would have been motivated to use electron beam melting in the process of Hall for the purpose of preventing cracking during solidification of the weld pool.  


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Qiu et al. ("Fabrication of large Ti–6Al–4V structures by direct laser deposition." Journal of Alloys and Compounds 629 (2015): 351-361.).
Regarding Claim 8, Park teaches a laser can be used but does not teach the laser delivers 1.5 to 2.0 kilowatts to a focus of the laser beam. However, Qiu teaches a method of direct laser deposition of additive manufacturing of Ti based powders (abstract) and teaches a range of laser powers of 800-1500 W (Page 354, Col. 2, Lines 9-20) leads to a reduced porosity and achieves a good structural integrity (Page 355, Section 3.1). Therefore, it would have been obvious to one of ordinary skill in the art to use a laser power in the claimed range for the purpose of achieving a solidified product with reduced porosity and improved structural integrity. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall. in view of Qiu et al. 
Regarding Claim 8, Hall teaches a laser can be used but does not teach the laser delivers 1.5 to 2.0 kilowatts to a focus of the laser beam. However, Qiu teaches a method of direct laser deposition of additive manufacturing of Ti based powders (abstract) and teaches a range of laser powers of 800-1500 W (Page 354, Col. 2, Lines 9-20) leads to a reduced porosity and achieves a good structural integrity (Page 355, Section 3.1). Therefore, it would have been obvious to one of ordinary skill in the art to use a laser power in the claimed range for the purpose of achieving a solidified product with reduced porosity and improved structural integrity. 


Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive. 
Regarding the Park reference, applicant argues that Park does not disclose a heating step that contemporaneously fused the second metal to the interface and the interface to the substrate; but rather discloses a layer-by-layer formation, teaching away from melting the base material with the powder as the incorporation of a portion of the titanium substrate into the vanadium layer can embrittle the vanadium layer and lead to fracturing when a stainless steel is subsequently printed citing [0034 and 0041] of Park. 
This is not considered convincing. While in [0034] of Park, the prior art teaches conventional laser cladding of melting a V coating layer at the same time as Ti substrate produces fractures during the initial pre-welding step of adding the third metal to a first metal substrate; in [0035] Park teaches this is minimized when the laser is focused 1-2 mm above to base material (near or at the locus of the interface) by dropping V as a consumable powder to perform pre-welding [0035], [0041] further describes the benefit of controlling heat input during pre-welding so as to balance forming interlayer bonding and preventing embrittlement of the intermediate layer. 
The relevant teaching of Park for the claim limitation is the first instance of the additive manufacturing step when a layer of stainless-steel powder is first added to the V interface layer where enough power is supplied that steel melts to the interface layer and is presumed to be at least sintered or otherwise fused to the interface layer and causes fusion or sintering between the pre-bonded interface layer and Ti substrate [0051]. The claim simply requires fusing of the layers to each other, while melting of stainless-steel layer accomplishes this, the heat affected zone of the melt pool is considered to cause at least sintering of the already joined interface layer to the substrate, thereby reading on the claims. 
Applicant’s arguments with respect to the Reichardt reference have been considered but are moot because the new ground of rejection only relies on Reichardt as a secondary reference and current rejection does not rely on Reichardt for teaching newly amended subject matter of heating by contemporaneously fusing the second metal and first metal to the interface. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738